Citation Nr: 1719176	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 27, 1968 to July 8, 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015 and May 2016 Board decisions, the Board remanded the issue for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

This appeal was processed using electronic records from the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  Once VA undertakes the effort to provide an examination or opinion for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Here, in the Board's May 2016 remand, the Board directed the AOJ to obtain a VA addendum opinion to determine the etiology of the Veteran's right knee arthritis or right knee meniscus tear.  The Board directed that the VA examiner address whether the Veteran's in-service physical training (running in combat boots) and his duties in Vietnam (walking in the rice paddies, jungles, and up and down hills), caused any of his current right knee disorder to develop over time.  The Board also directed the VA examiner to consider the Veteran's lay statements of continued knee problems and letters from the Veteran to his spouse and parents discussing his March 1969 right knee injury and symptoms.  However, in a July 15, 2016 statement, the Veteran indicated that copies of the letters written to his spouse and parents could not be located.  

The examiner failed to provide a sufficient opinion which addressed the Veteran's in-service physical training and his duties in Vietnam and whether they caused any of his current right knee disorders to develop over time.  Further, the examiner failed to address the Veteran's personal lay statements related to his right knee condition.  The examiner opined that it is less likely than not that the Veteran's right knee arthritis or right knee medial meniscus tear is causally or etiologically related to the Veteran's military service.  The examiner further opined that the Veteran's in-service right knee injuries/conditions were acute, self-limiting and portent to no chronic sequelae.  The examiner noted that the Veteran's right knee arthritis was diagnosed decades after his military service and is most likely age-related.  The examiner also noted that the Veteran's right knee medial meniscus tear was also diagnosed decades after his military service and review of the Veteran's service treatment records (STRs) and all available medical records (including VBMS and Virtual VA and CPRS medical records).  The examiner opined that all available medical records reveal no nexus between the Veteran's medial meniscus tear and his military service and the STRs are silent for any chronic right knee meniscus conditions.  However, as noted, the examiner failed to address matters that were the subject of the Board's recent remand and part of the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Therefore, a medical opinion is required which addresses the Veteran's in-service physical training and his duties in Vietnam and whether they cause any of his current right knee disorders to develop over time.  The medical opinion should also address the Veteran's lay statements related to his right knee condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the examiner who provided the July 2016 opinion or, if unavailable, from another examiner.  The opinion should be provided in accordance with the current protocols for such opinions.  The examiner should provide a complete rational for all opinions expressed and conclusions reached.

(a) The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is at least as likely as not, that any current right knee disability had its clinical onset during active service or is related to any in-service disease, event or injury, specifically considering the Veteran's report that during service he injured his knee and was still required to complete in-service physical training (running in combat boots) and his duties in Vietnam (walking in the rice paddies, jungles, and up and down hills).  Each diagnosis should be addressed by the examiner.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

